Citation Nr: 0733396	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as a residual of exposure to Agent Orange during 
service.

2.  Entitlement to service connection for blurry vision.

3.  Entitlement to service connection for arthritis and joint 
pain of multiple joints.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left shoulder injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, to include concussion and scars.

6.  Entitlement to service connection for the residuals of a 
head injury, to include concussion and scars.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In February 2007 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

Some of the issues above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  VA medical records reveal that the veteran was diagnosed 
with transitional cell carcinoma of the bladder (bladder 
cancer) in 2004; he was successfully treated with out 
recurrence of the cancer.  

3.  There is no competent evidence of record showing that the 
veteran had bladder cancer during service, or during the 
first year after separation from service.  

4.  There is no competent medical evidence of record linking 
the veteran's bladder cancer to active service or to Agent 
Orange exposure during service.  

5.  The RO denied the veteran's claims for service connection 
for a left shoulder injury, a head injury, and hearing loss 
March 1989.  The veteran was notified of this decision in 
April 1989, but did not perfect an appeal. 

6.  The evidence received subsequent to the March 1989 RO 
rating decision denying service connection for a left 
shoulder injury includes VA medical treatment records dated 
from 1989 to present; additional private medical records; and 
the veteran's hearing testimony.  This evidence is cumulative 
and redundant of the evidence previously of record and does 
not establish a left shoulder injury during service.  

7.  The evidence received subsequent to the March 1989 RO 
rating decision includes the testimony of the veteran's 
brother which indicates that the veteran had observable 
symptoms of hearing loss and an infected cut on his head upon 
separation from service; this raises a reasonable possibility 
of substantiating the claims for service connection for the 
residuals of a head injury and hearing loss.  


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

2.  The March 1989 decision of the RO denying service 
connection for a left shoulder injury, a head injury, and 
hearing loss is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988).

3.  The evidence received since the March 1989 RO rating 
decision denying service connection for a left shoulder 
injury is not new and material, and the veteran's claim for 
service connection for a left shoulder injury has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.  The evidence received since the March 1989 RO rating 
decision is new and material, and the claims for entitlement 
to service connection for a head injury and hearing loss are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided VCAA notice with respect to the 
issues on appeal in a letter dated September 2004.  This 
letter addressed the veteran's claims for both service 
connection and the reopening of previously denied claims.  If 
there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claims for service connection 
for bladder cancer and a left shoulder disability, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been provided a VA examination in order to determine whether 
a left shoulder disorder or bladder cancer is related to his 
military service.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of any cancer 
or left shoulder disorder in service or that any claimed 
disorder may be related to any event in service.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; 
private medical records; VA medical treatment records; and a 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims.   

II.  Service connection for Bladder Cancer

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2007). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for urinary bladder cancer.  
See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); See 
also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

In the present case the veteran's claim is that he developed 
bladder cancer due to exposure to Agent Orange during 
service.  At the February 2007 hearing before the undersigned 
Veterans Law Judge, the veteran's testimony was that because 
he was presumed exposed to Agent Orange during service in 
Vietnam he was asserting the claim.  

A lay person is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In this case, the veteran's military records reveal that he 
served in Vietnam during the requisite period of time.  
Accordingly, he is presumed to have been exposed to Agent 
Orange.  His service medical records are complete and there 
is no evidence of a diagnosis of bladder cancer during 
service or during the first year after separation from 
service.  VA medical records dating from 2004 reveal that the 
veteran was diagnosed with bladder cancer, a transitional 
cell carcinoma which required surgical excision.  He received 
follow-up chemotherapy and there has been no recurrence of 
the cancer.  Review of all of the medical evidence of record 
does not reveal any medical evidence linking the veteran's 
bladder cancer to his active service or to Agent Orange 
exposure during service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for bladder cancer on the basis 
of exposure to Agent Orange during service.  Bladder cancer 
is not one of the disabilities which warrants presumptive 
service connection on the basis of Agent Orange exposure 
pursuant to  38 C.F.R. § 3.309(e).  Moreover, it has been 
determined that a presumption of service connection based on 
exposure to Agent Orange is not warranted for urinary bladder 
cancer.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 
2003).  Finally, there is no medical evidence linking the 
veteran's bladder cancer to military service or to Agent 
Orange exposure during service.  As such, service connection 
must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  New and Material Evidence to Reopen Claims

As noted above, generally, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The RO denied the veteran's claims for service connection for 
a left shoulder injury, a head injury, and hearing loss in a 
March 1989 rating decision and notified the veteran of the 
decision in April 1989.  The veteran filed a notice of 
disagreement and was provided a statement of the case in 
September 1989.  However, the veteran did not file a 
substantive appeal and the RO decision became final.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988).  

The veteran filed to reopen his claims for service connection 
in September 2004.  The applicable regulations specifically 
provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

A.  Left Shoulder Injury

The evidence at that time of the March 1989 RO rating 
decision which denied service connection for the residuals of 
a left shoulder injury consisted of:  the veteran's service 
medical records; private medical records dating from 1970 to 
1984; and a September 1988 VA examination report.  

The veteran's service medical records did not show any 
treatment for a left shoulder injury, although complaints of 
back pain were treated during service.  The July 1970 
separation examination report indicated that the veteran's 
upper extremities were normal on separation examination.  

The evidence reveals that the veteran separated from service 
in August 1970.  An April 1971 private medical record reveals 
that the veteran was treated for a dislocation of the left 
shoulder.  The medical history indicated in this record 
specifically indicates that the initial shoulder injury was a 
dislocation 5 months prior which would be in approximately 
December 1970, three months after the veteran's separation 
from service.  Other private medical records reveal 
additional treatment for left shoulder dislocation and pain, 
including surgery in 1981.  the September 1988 VA examination 
report revealed a diagnosis of old dislocations of the left 
shoulder with repeat operations and residual impairment of 
motion.  Service connection was denied because there was no 
evidence of a left shoulder injury during service and no 
evidence linking the post-service symptoms to service.  

In this case the evidence submitted since the March 1989 RO 
decision that refers to the veteran's left shoulder disorder 
includes:  VA medical treatment records dated from 1989 to 
the present; copies of additional private medical records, 
and the veteran's hearing testimony.  The Board concludes 
that this evidence is neither new or material.  Specifically, 
the medical records show continued post-service treatment for 
a left shoulder disorder.  The VA and private medical records 
merely confirms that the veteran continues to have a left 
shoulder disability which was already established at the time 
of the 1989 RO rating decision.  It is cumulative and 
redundant of the medical evidence of record at the time of 
the last prior final denial.  The veteran's assertions and 
hearing testimony, are again the same as those made at the 
time of the 1989 rating decision, that he injured his left 
shoulder during service.  An appellant's own recitations of 
his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA.  Chavarria v. Brown, 5 Vet. 
App. 468 (1993).  The evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection for the residuals of a left shoulder injury. 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the March 1989 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a left 
shoulder injury remains final.  See Colvin, 1 Vet. App. 171; 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(2007).

B.  Head Injury and Hearing Loss

The evidence at that time of the March 1989 RO rating 
decision which denied service connection for the residuals of 
a head injury and hearing loss included:  the veteran's 
service medical records; private medical records dating from 
1970 to 1984; and a September 1988 VA examination report.  

In this case, the evidence obtained since the March 1989 RO 
rating decision includes the testimony provided at a February 
2007 hearing before the undersigned Veterans Law Judge.  The 
veteran's testified that he had residuals from a head injury 
during service and that he was exposed to noise during 
service which caused him to have hearing loss.  If this were 
the only testimony, it would not be sufficient to reopen the 
veteran's claims as an appellant's own recitations of his 
medical history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 
(1993).  However, the veteran's brother also testified at the 
hearing.  He testified that upon separation from service, the 
veteran had an infected cut on his head and that the veteran 
had difficulty hearing normal conversations.  The symptoms of 
an infected cut and a person having difficulty hearing are 
symptoms readily observed by a lay person; accordingly the 
veteran's brother is competent to testify to these facts.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

As noted above, "material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R § 3.156(a) (2007).  In 
this case the evidence already of record established that the 
veteran did have an injury to his head during service 
resulting in a laceration.  The evidence also established 
service in Vietnam as a combat engineer, and there was no 
audiology examination conducted upon separation.  The 
veteran's brother's testimony does establish observable 
symptoms of the claimed disabilities upon separation from 
service.  This evidence is therefore both new and material.  
The evidence submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claims 
for service connection for the residuals of a head back 
injury and hearing loss are reopened, to this extent the 
appeal is granted.  Prior to adjudication of the issue of 
service connection on the merits; however, additional 
development is necessary.  


ORDER

Service connection for bladder cancer, as a residual of Agent 
Orange exposure in service, is denied.  

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a left shoulder 
injury, that benefit remains denied.

New and material evidence to reopen a claim of service 
connection for the residuals of a head injury, to include 
concussion and scars, has been received; to this extent only, 
the appeal is granted.

New and material evidence to reopen a claim of service 
connection for the bilateral hearing loss; to this extent 
only, the appeal is granted.


REMAND

The veteran's claims for service connection for: blurry 
vision; arthritis and joint pain; a head injury; and hearing 
loss require remand for VA examination.  No examination of 
the veteran was conducted in conjunction with these claims.  
VA examinations should be conducted to obtain the necessary 
medical evidence and opinions.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

With respect to the veteran's claim for blurry vision and a 
head injury, the Board notes that the service medical records 
do reveal that the veteran suffered a laceration to his head 
during service.  There is some evidence that he may have a 
residual scar from this injury.  Also, a vision examination 
is necessary to ascertain if the veteran's complaints of 
blurry vision are related to the head injury or merely simple 
refractive error.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of joint 
pain found to be present.  The examiner is 
requested to have the veteran indicate 
what specific joints he is claiming to 
have joint pain and arthritis in.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
express an opinion as to whether any 
current joint pain is related to service, 
to include whether any current joint pain 
is related to or caused by the instances 
of back strain during active service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded a 
vision examination.  The report of 
examination should include a detailed 
account of all manifestations of vision 
impairment found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran's complaints of 
blurry vision are related to the head 
injury during service, or are merely 
simple refractive error.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should be accorded a 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of the 
residuals of a head injury with 
laceration of the scalp found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to indicate if the veteran 
has any residual neurologic impairment 
from the inservice head injury.  The 
examiner is also requested to indicate if 
the veteran has a residual scar from the 
head laceration during service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded an 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss found to be present.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner is requested to 
indicate if any current hearing loss is 
less likely than not (probability of less 
than 50 percent), at least as likely as 
not (a probability of 50 percent or 
greater), or more likely than not (a 
probability of greater than 50 percent) 
the result of the veteran's noise 
exposure during service as a combat 
engineer in Vietnam.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

5.  Following the above, and any 
additional action considered necessary, 
readjudicate the veteran's claims.  
With respect to the veteran's claim for 
service connection for the residuals of 
a head injury, specifically adjudicate 
whether service connection is warranted 
for a residual scar.  If any benefits 
on appeal remain denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


